76 F.3d 373
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ken E. HOUSTON;  Charles M. Sigmon;  Debra H. Hefner;  HarryWallace, Plaintiffs--Appellants,v.SIECOR CORPORATION;  Don Sigmon;  Douglas Miller,Defendants-Appellees.
No. 95-2035.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 18, 1996.Decided Jan. 31, 1996.

Appeal from the United States District Court for the Western District of North Carolina, at Statesville.   Graham C. Mullen, District Judge.  (CA-94-64-5-MU)
Ken E. Houston, Charles M. Sigmon, Debra H. Hefner, Harry Wallace, Appellants Pro Se.  J. David Abernethy, SIECOR CORPORATION, Hickory, North Carolina;  George North Boylan, Special Deputy Attorney General, Raleigh, North Carolina, for Appellees.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Houston v. Siecor Corp., No. CA-94-64-5-MU (W.D.N.C. Apr. 20, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.